PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of the appellee landlord in a suit for damages for breach of a lease agreement.
A careful examination of the record on appeal and the briefs filed herein conclusively establishes the absence of any genuine triable issue of material fact and that appellee was entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Florida State Turnpike Authority v. Michael Baker, Jr., Inc., 156 So.2d 198 (Fla.App.1963).
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.